ORDER
Appellants Anthony Maniscalco and Michael Lea, members of a class action brought by Jack Cohen and other employees of Imperial Savings Association against the Resolution Trust Corporation, filed a motion to dismiss their appeals, including their pending petitions for rehearing and a suggestion for rehearing en banc. Pursuant to the stipulation of the parties, the appellants’ motion is granted. Fed.RApp.P. 42(b).
Under Blair v. Shanahan, 38 F.3d 1514, 1521 (9th Cir.1994), we vacate our opinion, 61 F.3d 725 (9th Cir.1995), and remand to the district court for proceedings consistent with Blair.
APPEAL DISMISSED AND OPINION VACATED. CASE REMANDED TO DISTRICT COURT.